Citation Nr: 0412794	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-02 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
2001 with 3 years, eleven months and 28 days of total prior 
active service.  

This appeal arises from a May 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO).  

Also by rating decision in May 2001, service connection was 
granted for hearing loss of the left ear.  Entitlement to 
service connection for the right ear was denied.  The Board 
notes that the veteran indicated on his February 2003 
substantive appeal that he had experienced hearing loss as a 
direct result of his military service and that hearing loss 
had progressively worsened.  In view of the ambiguous nature 
of the veteran's written submission of February 2003, the RO 
should contact him and determine what, if any, additional 
claim that he may elect to pursue.

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for the service connected right knee, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
adjudication of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative disc disease of the low back 
is related to his military service.


CONCLUSION OF LAW

The veteran's low back disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was seen in 
June 1989 with a complaint of having "tweaked" the lower 
back when he was lifting something.  The assessment was an 
acute low back strain.  X-rays of the low back revealed a 
normal lumbar spine.

In February 1998, it was noted that the veteran had been seen 
in 1988 for recurrent low back pain.  The veteran indicated 
that his low back complaints had not resolved.  

The veteran was seen in June 1998 with acute low back pain 
after squatting with weights.  There had been no leg pain or 
numbness.  The assessment was acute low back pain.  

The veteran filed a claim for compensation benefits in 
November 2000, several months prior to his service discharge 
as part of a pilot project involving the Department of 
Defense.

The veteran's DD Form 214 shows that his military education 
includes basic airborne school, ranger school and a three 
week jumpmaster course.  The veteran received a master 
parachutist badge and a parachutist badge.

A November 2002 private medical examination report shows that 
the veteran had been on jump status for most of his military 
career.  He complained of chronic low back pain after 
injuring his back while jumping in 1990.  X-rays taken at 
that time had been negative.  The assessments included 
chronic low back pain.  

On the February 2003 substantive appeal, the veteran 
indicated that he had been a paratrooper for nearly 18 years 
and that he had participated in approximately 400 jumps.  As 
a result of those jumps, the veteran maintained that he had 
developed severe back problems.  

A March 2003 private medical notation indicates that the 
veteran had a history of jumping out of airplanes.  It was 
noted that the veteran's back would go out on him three to 
four times a year.  The assessment was low back pain.

A May 2003 hospital discharge summary includes a discharge 
diagnosis of low back pain.

An MRI taken in June 2003 reveals the presence of mild 
degenerative disc changes with a small foraminal disc 
protrusion of L4-5 which was displacing but not compressing 
the right L4 nerve root.  

The veteran testified in December 2003 that he had been an 
airborne ranger for almost 15 years; that he probably had 
around 200 to 250 static line jumps and 50 or 60 helicopter 
jumps; that there was not any particular incident during 
service when he had hurt his back; and that the gradual 
jumping over the years to include landing on hard surfaces 
like runways had caused his chronic low back disability.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service records show, inter alia, that he 
completed basic airborne school, a three-week jumpmaster 
course and that he received a master parachutist badge.  
Therefore, the Board is fully satisfied that the record 
verifies the veteran's airborne status.

The veteran was treated in service for low back strain and 
pain starting in 1989.  Almost 10 years later in February 
1998, a report of medical history showed that complaints 
relating to recurrent low back pain, dating from the late 
1980s, had not resolved.  He was treated in June 1998 for 
acute low back pain.  The veteran filed the instant claim in 
November 2000 approximately six months prior to service 
discharge.  He indicated at that time that a back disability 
had started in May 1989.  Post service treatment notations 
from 2002 and 2003 consistently show that the veteran has 
complained of chronic low back pain that started during 
service.  Finally, an MRI of the low back in June 2003 
revealed the presence of degenerative disc disease.  In view 
of the above facts, the Board accepts as entirely credible 
the veteran's assertion that he has suffered from chronic low 
back pain since the late 1980s. 

The Board further finds that, given the circumstances 
surrounding the veteran's military service to include 
numerous parachute jumps, it can be satisfactorily 
established that he suffered physical trauma to his low back.  
The Board thereby finds that the evidence raises a reasonable 
doubt as to whether degenerative disc disease of the low 
back, although not clinically evaluated during the veteran's 
service, was manifest during his military service.  See 38 
U.S.C.A. § 5107(b).  Accordingly, in view of the evidence of 
record, the Board thus resolves all reasonable doubt in the 
veteran's favor, and finds that service connection for 
degenerative disc disease of the low back is warranted.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a low back disability 
is being granted in full.  Consequently, as the Board is 
issuing a favorable determination in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.



ORDER

Entitlement to service connection for a low back disability 
is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected right 
knee disability.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The examiner should 
provide complete range of motion findings 
for the right knee.  The examiner must 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right knee, and whether there is likely 
to be additional range of motion loss of 
the service-connected right knee due to 
any of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
any such disability is slight, moderate 
or severe in degree.  Each of the above 
criteria must be addressed by the 
examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



